Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the amendment filed on 01/12/2022 in which claim 1 is presented for examination. 
Response to Arguments
In view of applicant’s amendment, the search has been updated and new prior art has been identified and applied. Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new grounds of rejection. 
Specification
The disclosure is objected to because of the following informalities:
Paragraph 22, line 5 recites “The cutouts 112 in the inner cushion 112” should read “the curvature relief cutouts 112 in the inner cushion 104”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (herein after) (US6339849B1). 
Regarding claim 1, Nelson discloses a helmet to be worn during sports (Fig 2,#10) comprising a unitary inner cushion (Fig 2, padding layer 12, Col 4, line 19) having a front section (Annotated Fig 2, Front) having a first thickness; a rear section (Annotated Fig 2, Rear); an open section (Annotated Fig 1, opening in the rear section) that distinguishes the rear section of the inner cushion from the front section of the inner cushion; and at least one curvature relief cutout (Annotated Fig 1, Cutouts, Col 2, line 61) distributed around the front section of the inner cushion; and a unitary outer shell (Fig 2, outer shell 14) into which the inner cushion can be inserted (Col 3, line 44), the outer shell having a front section conforming to the shape of the front section of the unitary inner cushion (Annotated Fig 2, Col 4, Line 36); a rear section conforming to the shape of the rear section of the unitary inner cushion (Annotated Fig 2, Col 4, Line 36); an open section conforming to the shape of the open section of the unitary inner cushion (Annotated Fig 2, open section in the rear/back, Col 4, Line 36) ; and at least one curvature relief cutout distributed around the front section of the outer shell conforming to the shape of the relief cutouts of the unitary inner cushion (Annotated Fig 2;cutouts, Col 4, Line 36). 
Nelson does not explicitly disclose having a first thickness and a second thickness, and having a second thickness greater than the first thickness. However, it is noted that the thickness of the padding layer in other areas may vary according to the user's preference (Col. 2, lines 59-60), therefore the front and rear section is capable of having a first and second thickness and it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Nelson to have the second thickness is greater than the first thickness so that the pad 

    PNG
    media_image1.png
    723
    586
    media_image1.png
    Greyscale

Annotated Fig 1
Alternative rejection
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (US6339849B1) in view of Lewis Jr et al. (GB2434303A) (herein after Lewis). 
Regarding claim 1, Nelson discloses a helmet to be worn during sports (Fig 2,#10) comprising a unitary inner cushion (Fig 2, padding layer 12, Col 4, line 19) having a front section (Annotated Fig 2, Front) having a first thickness; a rear section (Annotated Fig 2, Rear); an open section (Annotated Fig 1, opening in the rear section) that distinguishes the rear section of the inner cushion from the front section of the inner cushion; and at least one curvature relief cutout (Annotated Fig 1, Cutouts, Col 2, line 61) distributed around the front section of the inner cushion; and a unitary outer shell (Fig 2, outer shell 14) into which the inner cushion can be inserted (Col 3, line 44), the outer shell having a front section conforming to the shape of the front section of the unitary inner cushion (Annotated Fig 2, Col 4, Line 36); a rear section conforming to the shape of the rear section of the unitary inner cushion (Annotated Fig 2, Col 4, Line 36); an open section conforming to the shape of the open section of the unitary inner cushion (Annotated Fig 2, open section in the rear/back, Col 4, Line 36) ; and at least one curvature relief cutout distributed around the front section of the outer shell conforming to the shape of the relief cutouts of the unitary inner cushion (Annotated Fig 2;cutouts, Col 4, Line 36). 
However, Nelson is silent to a front section having a first thickness and a rear section having a second thickness greater than the first section.
Lewis teaches a front section having a first thickness; (See below Annotated Fig-10B, 18 Front section, First thickness, pg. 13, line 3-10) and a rear section having a second thickness greater than the first section; (See below Annotated Fig-10B, 30 Rear section, second thickness, pg. 13, line 3-10).

    PNG
    media_image2.png
    291
    598
    media_image2.png
    Greyscale

Annotated Fig 10B of Lewis
Nelson and Lewis are considered analogous art to the claimed invention because they are in the same field of invention, helmets. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to modify the inner cushion of the helmet of Nelson to include the cushion characteristics from the helmet of Lewis to provide comfort fitting to a wearer’s head which will provide protection and help with the force of impact during a crash.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIN HTWE OO whose telephone number is (571)272-7280. The examiner can normally be reached M-F 7:30am-5pm, 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIN HTWE OO/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732